DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6-10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Negley (US Pub. No. 2006/0097385 A1).
As to claim 1, Negley teaches a light-emitting device comprising: a support (#100 in Figs. 17, 18, 22 and in ¶ [0101]); a light-emitting element (#150 in Figs. 17, 18, 22 and in ¶ [0101]); disposed on or above the support; a first wavelength conversion member (#1710 in Figs. 17, 18, 22 and in ¶ [0108]); disposed on or above an upper surface of the light-emitting element, wherein: the first wavelength conversion member contains a first phosphor (¶ [0108]), an area of a lower surface of the first wavelength conversion member is larger than an area of the upper surface of the light-emitting element (Figs. 17, 18 and 22), and the first wavelength conversion member has an extension region that, in a top view, extends outward of a periphery of the light-emitting element (Figs. 17, 18 and 22); a first light-transmissive member (#1470 in Figs. 17, 18, 22 and in ¶ [0103]); covering a lower surface of the extension region of the first wavelength conversion member and a lateral surface of the light- emitting element (Figs. 17, 18 and 22); a first light-reflective member (#110a in Fig. 14 and in ¶ [0036]); disposed on lateral sides of the first wavelength conversion member and the first light-transmissive member; and a second wavelength conversion member (#1430 in Figs. 17, 18, 22 and in ¶ [0103]); disposed on or above the first wavelength conversion member (Figs. 17, 18 and 20), wherein: the second wavelength conversion member contains a second phosphor (“phosphor” in ¶ [0103]), and a thickness of the second wavelength conversion member above a peripheral portion of the first wavelength conversion member is smaller than a thickness of the second wavelength conversion member above a central portion of the first wavelength conversion member (based on #1430 being lens shaped as shown).   
As to claim 3, Negley teaches 4817-0291-4274.1Atty. Dkt. No. 097733-0137 in a top view, the light-emitting element has a rectangular shape, and in a top view, the second wavelength conversion member has a shape of a rectangle with rounded corners, or a circular shape (Fig. 26).   
As to claim 6, Negley teaches a hemispherical-shaped second light-transmissive member covering upper surfaces of the second wavelength conversion member and the first light-reflective member (at least Fig. 22, where 2230 can be considered the second wavelength conversion member and the lens on top can be the claimed hemispherical-shaped second light-transmissive member).  
As to claim 7, Negley teaches the first phosphor and the second phosphor are of the same type (phosphor examples usable throughout in ¶ [0108]).  
As to claim 8, Negley teaches a method of manufacturing a light-emitting device, the method comprising: disposing a light-emitting element (#150 in Figs. 17, 18, 22 and in ¶ [0101]) on or above an upper surface of a support (#100 in Figs. 17, 18, 22 and in ¶ [0101]); disposing a first wavelength conversion member (#1710 in Figs. 17, 18, 22 and in ¶ [0108]) on or above an upper surface of the light-emitting element while forming a first light-transmissive member, wherein: the first wavelength conversion member contains a first phosphor (¶ [0108]), in a top view, an area of the first wavelength conversion member is larger than an area of the light-emitting element (Figs. 17, 18 and 22), the first wavelength conversion member has an extension region that, in a top view, extends outward of a periphery of the light-emitting element (Figs. 17, 18 and 22), and the first light-transmissive member (#1470 in Figs. 17, 18, 22 and in ¶ [0103]) covers a lower surface of the extension30 4817-0291-4274.1Atty. Dkt. No. 097733-0137region of the first wavelength conversion member and a lateral surface of the light- emitting element (Figs. 17, 18 and 22); forming a second wavelength conversion member (#1430 in Figs. 17, 18, 22 and in ¶ [0103]) on or above an upper surface of the first wavelength conversion member, wherein: the second wavelength conversion member contains a second phosphor, and a thickness of the second wavelength conversion member above a peripheral portion of the first wavelength conversion member is smaller than a thickness of the second wavelength conversion member above a central portion of the first wavelength conversion member (based on #1430 being lens shaped as shown); and forming a first light-reflective member (#110a in Fig. 14 and in ¶ [0036]) to surround lateral sides of the light- emitting element, the first wavelength conversion member, and the first light- transmissive member (Figs. 14, 17, 18 and 20).  
As to claim 9, Negley teaches the second wavelength conversion member is formed by potting (where the phosphor is included in a layer or material in Fig. 17, 18 or 20).  
As to claim 10, Negley teaches a hemispherical-shaped second light-transmissive member covering upper surfaces of the second wavelength conversion member and the first light-reflective member (at least Fig. 22, where 2230 can be considered the second wavelength conversion member and the lens on top can be the claimed hemispherical-shaped second light-transmissive member).  

As to claim 11, Negley teaches the first phosphor and the second phosphor are of the same type (phosphor examples usable throughout in ¶ [0108]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Negley (US Pub. No. 2006/0097385 A1) in view of Moseri et al. (US Pub. No. 2009/0261708). 
As to claim 2, Negley is silent about in a top view, an area of the second wavelength conversion member is equal to or smaller than an area of the first wavelength conversion member.  
However, in the same field or endeavor, Moseri teaches in a top view, an area of the second wavelength conversion member is equal to or smaller than an area of the first wavelength conversion member (Fig. 2, ¶ [0018]).  
Moseri discloses a device wherein the area of the second wavelength conversion member is smaller than an area of the first wavelength conversion member (as in, configured like a multilayer lens, Fig. 2) or the second wavelength conversion member is the same size as the first wavelength conversion member, thus exemplifying recognized equivalent conversion member configurations. Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the second wavelength conversion member of Negley formed by the layers of Moseri instead of by the lens of Negley, since the selection of any of these known equivalents would be considered within the level of ordinary skill in the art as evidenced by Moseri’s teaching.

Claims 4, 5, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Negley (US Pub. No. 2006/0097385 A1) in view of Loh et al. (US Pub. No. 2008/0121921 A1) 
As to claim 4, Negley is silent about a frame-shaped second light-reflective member disposed on or above an upper surface of the first light-reflective member, wherein, in a top view, the second wavelength conversion member is disposed inward of the second light-reflective member.  
However, in the same field or endeavor, Loh teaches a frame-shaped second light-reflective member (#234 in Fig. 8 and in ¶ [0071]) disposed on or above an upper surface of the first light-reflective member (#230), wherein, in a top view, the second wavelength conversion member is disposed inward of the second light-reflective member (Fig. 8).  
Loh teaches such a reflective structure in order to form the device using a simplified process like injection molding (¶ [0072]).
It would have been obvious to one of ordinary skill in the art to incorporate a second reflective member as taught by Loh for forming the second wavelength conversion member of Negley in order to form the device using a simplified process like injection molding.
As to claim 5, Negley is silent about the second wavelength conversion member is disposed in a recess defined by a protrusion (#234 in Fig. 8 and in ¶ [0071]) on an upper surface of the first light-reflective member (#230).  
However, in the same field or endeavor Loh teaches the second wavelength conversion member is disposed in a recess defined by a protrusion on an upper surface of the first light-reflective member.  
Loh teaches such a reflective structure in order to form the device using a simplified process like injection molding (¶ [0072]).
It would have been obvious to one of ordinary skill in the art to incorporate a protrusion on an upper surface of the first light-reflective member as taught by Loh for forming the second wavelength conversion member of Negley in order to form the device using a simplified process like injection molding.
As to claim 12, Negley teaches a method of manufacturing a light-emitting device, the method comprising: disposing a light-emitting element (#150 in Figs. 17, 18, 22 and in ¶ [0101]) on or above an upper surface of a support (#100 in Figs. 17, 18, 22 and in ¶ [0101]); disposing a first wavelength conversion member (#1710 in Figs. 17, 18, 22 and in ¶ [0108]) on or above an upper surface of the light-emitting element while forming a first light-transmissive member (#1470 in Figs. 17, 18, 22 and in ¶ [0103]), wherein: the first wavelength conversion member contains a first phosphor (¶ [0108]), in a top view, an area of the first wavelength conversion member is larger than an area of the light-emitting element (Figs. 17, 18 and 22),314817-0291-4274.1Atty. Dkt. No. 097733-0137 the first wavelength conversion member has an extension region that, in a top view, extends outward of a periphery of the light-emitting element (Figs. 17, 18 and 22), and the first light-transmissive member (#1470 in Figs. 17, 18, 22 and in ¶ [0103]) covers a lower surface of the extension region of the first wavelength conversion member and a lateral surface of the light- emitting element (Figs. 17, 18 and 22); forming a first light-reflective member (#110a in Fig. 14 and in ¶ [0036]) to surround lateral sides of the light- emitting element, the first wavelength conversion member, and the first light- transmissive member; and forming a second wavelength conversion member (#1430 in Figs. 17, 18, 22 and in ¶ [0103]) on or above an upper surface of the first wavelength conversion member, wherein: the second wavelength conversion member contains a second phosphor (“phosphor” in ¶ [0103]), and a thickness of the second wavelength conversion member above a peripheral portion of the first wavelength conversion member is smaller than a thickness of the second wavelength conversion member above a central portion of the first wavelength conversion member (based on #1430 being lens shaped as shown). 
Negley is silent about a frame-shaped second light-reflective member disposed on or above an upper surface of the first light-reflective member, wherein, in a top view, the second wavelength conversion member is disposed inward of the second light-reflective member.  
However, in the same field or endeavor, Loh teaches a frame-shaped second light-reflective member (#234 in Fig. 8 and in ¶ [0071]) disposed on or above an upper surface of the first light-reflective member (#230), wherein, in a top view, the second wavelength conversion member is disposed inward of the second light-reflective member (Fig. 8).  
Loh teaches such a reflective structure in order to form the device using a simplified process like injection molding (¶ [0072]).
It would have been obvious to one of ordinary skill in the art to incorporate a second reflective member as taught by Loh for forming the second wavelength conversion member of Negley in order to form the device using a simplified process like injection molding
As to claim 13, Negley teaches the first phosphor and the second phosphor are of the same type (phosphor examples usable throughout in ¶ [0108]).  

Conclusion
The prior art made of record and not yet relied upon is considered pertinent to applicant's disclosure. The references included on the PTO-892 are relevant because they contain structural elements present in the Applicant’s claims as written but they were not used for a rejection because it would either be redundant or a lesser rejection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J COUGHLIN whose telephone number is (571)270-7813. The examiner can normally be reached M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J COUGHLIN/Primary Examiner, Art Unit 2875